AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 3 to Employment Agreement (“Amendment”) is made as of the
29th day of July, 2008, by and between RUBY TUESDAY, INC., a Georgia corporation
(the “Company”) and SAMUEL E. BEALL, III, a resident of the State of Tennessee
(“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of June 19, 1999, as amended by Amendment No. 1 to Employment
Agreement dated January 9, 2003 and Amendment No. 2 to Employment Agreement
dated July 9, 2008 (collectively, the “Agreement”); and

 

WHEREAS, Executive and Company desire to amend the Agreement as hereinafter set
forth; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the same
meaning attributed to such terms in the Agreement.

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree that the Agreement shall be amended, effective
as of July 30, 2008, as follows:

 

1.

By deleting Section 2 in its entirety and substituting therefor the following:

 

“2.       Term. Except as otherwise provided in Section 4 of the Agreement, the
Term of the Agreement is extended and shall continue until July 18, 2010. The
Agreement may continue for any subsequent renewal periods agreed to by the
Executive and the Company. The period described herein, as the same may be
renewed as provided for herein, shall be referred to as the ‘Term’.”

 

2.

By deleting Appendix 3.7 in its entirety and substituting therefor the
following:

 

“Appendix 3.7

 

In accordance with Section 3.7 of this Agreement, if the Executive timely elects
a lump sum form of payment under the Ruby Tuesday, Inc. Executive Supplemental
Pension Plan, the lump sum amount shall be the amount as determined in
accordance with this Appendix 3.7, as follows:

 

 

Effective Date of Retirement

Lump Sum Amount

 

Prior to June 3, 2008

$7,565,106

On or after June 3, 2008, but prior to June 2, 2009

$7,584,587

On or after June 2, 2009, but prior to June 1, 2010

$7,740,709

On or after June 1, 2010, but prior to or on July 18, 2010

$8,068,250

 

--------------------------------------------------------------------------------

 

If the Executive’s effective date of retirement is later than the initial date
identified in the second and third lines of this Appendix 3.7 but before the
initial date in the immediately succeeding line, the lump sum amount shall be an
amount between the lump sum amounts indicated by such lines as determined by
straight line interpolation.

 

If the effective date of retirement is on or after July 19, 2010, the provisions
of the Ruby Tuesday, Inc. Executive Supplemental Pension Plan shall apply
without regard to this Appendix 3.7.”

 

IN WITNESS WHEREOF, the Company and the Executive have executed and delivered
this Amendment as of the date first shown above.

 

COMPANY:

 

 

RUBY TUESDAY, INC.

 

 

 

By:    /s/ Marguerite N. Duffy     

By:    /s/ Stephen I. Sadove     

 

Marguerite N. Duffy

Stephen I. Sadove

 

Senior Vice President &

Chairman, Executive

 

Chief Financial Officer

Compensation & Human

 

Resources Committee

 

 

EXECUTIVE:

 

      /s/ Samuel E. Beall, III      

 

SAMUEL E. BEALL, III

 

 

 

 